 In the Matter Hof WIDLYS (OvERLAND MOTORS,INOamd'INTERNATIONALEIINION, UNITED AUTOMOBILE, A^IRCRAFT.& AAGRICrJLTURAILIMAPLEM+ENTWORK,ERS+OFAMERICA, ^LocAL#12,C I +OCase No R-3947 -Decided July 14,Jurisdiction oidnance manufactui ing industi yInvestigation and Certification of Representatives:existence of question re-fusal to accord petitionei iecognition until certified by the Roaid, electionnecessaryUnit Appropriate for Collective Bargaining:all employees in the admmistiation-building cafeteria of the Company, excluding the supervisor,heldto constituteatseparate bargaining unit fioni production and maintenance employeesAir. James F HoldenandMr J C William Smith,of Toledo, Ohio,for the CompanyMr. Lowell GoerlwchandMrrRichard Gosser;of Toledo, Ohio, forthe Union-Mr Louis Cokin,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-mobile, Aircraft & Agricultural ImplementWorkers of America,Local #12, C I 0, hei ein called the Union, alleging that a questionaffecting commei ce had ai isen concei ning the representation of em-ployees of Willys Overland Motors, Inc, Toledo; Ohio, hereln-calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Max W Johnstone, TrialExaminer. Said hearing was held at Toledo, Ohio, on June 16, 1942The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to intioduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicialerror and are hereby affirmedOn June 30, 1942, the Company filed a brief which the Board hasconsidered.Upon the entire recoid in the case, the Board makes the following42 N L R B, No 93428 WILLTS OVERLAND MOTORS, INCFINDINGS! OF FACT'ITHE BUSINESS OF THE COMPANY429Willys' Oveiland' Motors, Inc', is a Delaware coiporation' with itsprincipal, pl'ace of business at Toledo, Ohio, whet e it is engaged in themanufacture of equipment foi' the United States armed` foicesTheCompany uses raw materials valued in excess of $75,000,000' annually,about 7& percent of which is shipped' to it from outside- Ohio.TheCompany manufactuies finished products valued nr excess of $106,-000;000` annually, practically aPl of which is shipped out of Ohio:The Company admits' that it is'engaged in commerce within the mean-ing of the National Labor Relations ActIITH'E'ORGANIZATION INVOLVEDInternational Union, United Automobile,, Anci aft & Agricu'ltui alImplement Workeis^ of America, Local #12, is a labor organizationaffiliated, with the, Congress of Industrial, 01ganlzations,, admitting tomembership employees of the CompanyIIITHE QUESTION! CONCERNING) REPRESENTATIONThe Company refuses to recognize the) Union as the. exclusive repi e-sentative' of. certain, of its, employees until". such time as, the, Unlotr iscertified by the Board.A statement of a Field Examiner of the Board', introduced into evi=dencei during the hearing, indicates that the Union represents a sub=stantial number of employees in the unit hereinafter found, to) beappropriate 1We find that a question affecting commerce has ai isen concerning therepresentation' of employees of the Company, within the meaning' ofSection 9' (c)' and Section 2'(6) andl (7)' of the ActIV, THE APPROPRIATEi UNITThe Union, alleged in its petition, that all employees in the adminis-tration-building cafeteria of the Company, including the supervisor,-constitute a unit appropriate for the purposes of collective bargaining.At the hearing the representative of the Union contended that thecafeteria employees should constitute a, part of the production andmaintenance employees unit_ at the Company's plantThe, latter em-ployees are coveted bi an exclusive contract, between the Union and theIThe Field` Examiner reported that the Union presented' an' authorization, petition° bear-ing the apparently,genuine and,original signatures of four persons whose names appear onthe Company's pay roll of May 1S 1942 Theie are nine employees in the unit hereinafterfound'to beappropriate 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany.The Company contends that the cafeteria employees shouldnot be merged with the production and maintenance employees butshould be set up as a separate unit.The only other controversy withrespect to the unit concerns the supervisor.The Union urges that shebe included in the unit and the Company that she be excluded.-The cafeteria employees work in a building located about 250 feetfrom the main plant where the production and maintenance employeeswork.Their hours, wages, and working conditions differ from thoseof the production and maintenance employees.Under the circum-stances, we believe that the cafeteria employees should not be merged ina single unit with the production and maintenance employees butshould be set up as a separate unit.The supervisor of the cafeteria has the exclusive right to hire cafe-teria employees and also is in sole charge of the purchasing of suppliesfor the cafeteria.We shall exclude her from the unit.We find that all employees in the administration-building cafeteriaof the Company, excluding the supervisor, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVES-We find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during the pay-- roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.i.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Willys OverlandMotors, Inc, Toledo, Ohio, an election by seciet ballot shall-be con-ducted as early as possible, but not later than this ty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV above, who were employedduring the pay-roll period immediately preceding the date of thispirection, including any such employees who did not work during WILLYS OVERLAND MOTORS, INC.431such pay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidofF, but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by Interna-tional Union, United Automobile, Aircraft &-Agricultural ImplementWorkers of America, Local #12, affiliated with the-Congress of Indus-trial Organizations, for the purposes of collective bargaining._MR GERARDD. REILLY took no part in the consideration of the aboveDecision and Directionof Election.